ORDER
DAVID A. BIEDERMAN of CLIFTON, who was admitted to the bar of this State in 1959, having pleaded guilty to knowingly and willfully encouraging and inducing an illegal alien to reside in the United States, in violation of 8 U.S.C.A. 1324(a)(1)(D), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-6(b)(l), DAVID A. BIEDERMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that DAVID A. BIEDERMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DAVID A. BIEDERMAN comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.